Citation Nr: 0531709	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  93-09 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Entitlement to a compensable rating for bilateral hearing 
loss prior to November 10, 2003.  

2.  Entitlement to a rating greater than 20 percent for 
bilateral hearing loss subsequent to November 10, 2003.  


REPRESENTATION

Appellant represented by:	Thomas W. Stoever, Attorney at 
law


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active duty from February 1953 to July 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

The record shows that the Board issued a decision in this 
case in September 1993, denying a compensable rating for the 
veteran's bilateral hearing loss.  In January 1995, the Board 
denied Reconsideration of its September 1993 decision.  The 
veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court) 
(previously named the United States Court of Veterans 
Appeals).  In February 1998, a three-judge panel of the Court 
dismissed the appeal on the basis that the veteran had not 
submitted a timely notice of appeal.  

In October 2003, the parties filed a Joint Motion for Remand 
with the Court.  A November 2003 Order of the Court vacated 
the Board's September 1993 decision and remanded the case to 
the Board for further action pursuant to the Joint Motion.  

The Board Remanded the case is March 2004 for further 
development of the record.  That development has been 
completed and the case is now before the Board for final 
appellate consideration.  

To the extent that a December 2003 statement by the veteran's 
attorney may constitute a claim for service connection for 
tinnitus, that claim has not previously been adjudicated and 
is referred to the RO for appropriate consideration.  To the 
extent that the attorney's statements in that document may 
also constitute a claim for an increased rating for the 
veteran's service-connected headaches, those comments are 
also referred to the RO for appropriate consideration.  


FINDINGS OF FACT

1.  The evidence shows that the veteran had level I hearing 
in his right ear and level II hearing in his left ear prior 
to November 10, 2003.  

2.  The evidence shows that the veteran has had level III 
hearing in his right ear and level XI hearing in his left ear 
beginning November 10, 2003.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss prior to November 10, 2003, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.31, 
4.1, 4.2, 4.10, 4.85, 4.86, Code 6100 (2005).  

2.  The criteria for a 20 percent rating and no greater for 
bilateral hearing loss beginning November 10, 2003, are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.31, 
4.1, 4.2, 4.10, 4.85, 4.86, Code 6100 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of the February 1993 statement of the case, the 
various supplemental statements of the case, and the April 
2004 RO letter to the veteran notifying him of the VCAA, he 
has been advised of the laws and regulations governing the 
claim on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain.  Thus, he may be 
considered to have been advised to submit any pertinent 
evidence in his possession.  Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005).  Finally, the Board notes that the 
report of a private audiometric evaluation in November 2003 
has been obtained, and that the veteran has been afforded 
several VA compensation examinations.  The veteran has not 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  See Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Therefore, the 
Board finds that the duty to assist has also been met.  

Also, the Board has considered the Court's holding in 
Pelegrini II, in which the Court held that 38 U.S.C.A. § 
5103(a) requires VA to provide notice to the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  In the present case, the RO initially considered 
the claim on appeal prior to the passage of the VCAA and the 
modifications to 38 U.S.C.A. § 5103(a) therein.  Subsequent 
to that initial decision and the passage of the VCAA, the RO 
provided notice to the veteran of the laws and regulations 
governing the claim on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain, as 
has already been discussed above.  Finally, the veteran's 
claim was reconsidered on several occasions, most recently in 
May 2005, in light of the additional development performed 
subsequent to the Board's March 2004 Remand.  Therefore, the 
Board finds no evidence of prejudicial error in proceeding to 
a decision on the merits in the present case.  See Mayfield, 
supra.  

Contentions

In December 2003, the veteran's attorney submitted a Motion 
for Remand, noting a number of deficiencies in VA's 
development and adjudication of his claim for an increased 
rating.  

First, he stated that the case must be Remanded to the RO 
"to obtain and review private medical records that may 
support [the veteran's] claim."  The Board did Remand the 
case in March 2004 and the only non-VA evidence that was 
submitted by the veteran was a November 2003 audiometric 
evaluation report.  The RO also obtained reports from several 
VA examiners.  The veteran has had a sufficient opportunity 
to submit the records of any private treatment or evaluation 
he has received for his hearing loss-approximately 
13 years-or to identify any such records so that VA could 
assist him in obtaining them.  He has also been provided 
notice of the need for him to do so.  Further, the attorney 
has had a sufficient opportunity-approximately two years-to 
provide evidence that might support the veteran's claim.  
Therefore, a further Remand is not needed to obtain any such 
records.  

Second, the attorney has argued that the statement on a July 
1992 VA audiometric evaluation report that the veteran had a 
"bilateral buzzing type high-pitched tinnitus" entitled him 
to additional compensation.  To the extent that that 
statement or the attorney's comments may constitute a claim 
for service connection for tinnitus, they are referred to the 
RO for appropriate consideration.  The presence of tinnitus 
or any such claim in that regard has no bearing on the 
current case, however.  

Third, the attorney stated that "Records also suggest VA 
improperly reduced [the veteran's] benefits for otitis media 
despite notations in an exam report indicating he 'cannot use 
hearing aid in left ear due to chronic drainage.'"  The 
attorney pointed to the report of a May 1980 VA audiometric 
evaluation that contains no such statement.  Regardless, such 
a contention is irrelevant to the issue of an increased 
rating for the veteran's hearing loss.  The attorney may wish 
to address his concerns to the RO.  

Fourth, the attorney also indicated that the veteran's 
service-connected headaches had markedly increased in 
severity since 1975.  That issue, too, is irrelevant to the 
current appeal.  The attorney may also wish to address those 
concerns to the RO.  

Finally, the attorney noted the veteran's contention that his 
hearing fluctuates depending on the condition of his ear and 
that those fluctuations are not addressed in a standard 
audiometric examination.  He indicated that the veteran had 
previously requested an independent medical evaluation 
because he believed "based on physician's reports that 
standard audiometric testing does not adequately reflect his 
hearing because he is missing part of his eardrum."  As will 
be discussed below, the veteran has not submitted any medical 
evidence to support his contention.  Moreover, medical 
opinions obtained in April, May, and July 2005 adequately 
addressed the veteran's concern in this regard.  

Thus, the Board finds that an additional Remand is not 
necessary in this case.  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  

Ratings for bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, VA's rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Puretone Threshold Average

0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

Numeric Designations Based Solely
on Puretone Threshold Average -
Table VIa

Percent 
discrimi
n-ation
Puretone threshold average 
 PRIVATE
 
0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
 PRIVAT
E 60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI

			    Numeric Designations - Table VI



XI
100











X
90
80










IX
80
70
60









VII
I
70
60
50
50







Bett
er
VII
60
60
50
40
40






ear
VI
50
50
40
40
30
30






V
40
40
40
30
30
20
20





IV
30
30
30
20
20
20
10
10




III
20
20
20
20
20
10
10
10
0



II
10
10
10
10
10
10
10
0
0
0


I
10
10
0
0
0
0
0
0
0
0
0


XI
X
IX
VII
I
VII
VI
V
IV
III
II
I


Poorer ear
				Percentage evaluation  - Table VII

Effective in June 1999, VA revised the regulations concerning 
ratings for hearing loss.  Previously, § 4.85(c) provided for 
use of Table VIa to obtain numeric designations based solely 
on puretone averages only in cases where the Chief of the VA 
Audiology Clinic certified that language difficulties or 
inconsistent speech audiometry scores made use of both 
puretone averages and speech discrimination inappropriate.  

Beginning in June 1999, the regulations were revised to 
provide that Table VIa is to be used in the following 
circumstances:

(1) When the examiner certifies that use of the speech 
discrimination test is not appropriate because of 
language difficulties or inconsistent speech 
discrimination scores, etc., 38 C.F.R. § 4.85(b), or 

(2) (a) When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral 
designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the 
higher numeral. Each ear will be evaluated 
separately, or

(b) When the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 
Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever 
results in the higher numeral. That numeral will 
then be elevated to the next higher Roman numeral. 
Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86.  

The record shows that service connection has been established 
for residuals of otitis media, post-traumatic migraine 
headaches, and bilateral hearing loss, all as a result of a 
blast injury in service.  The veteran contends that the 
otitis media and tinnitus that he has interfere with normal 
audiometric testing, producing testing results that do not 
adequately portray the degree of impairment caused by his 
hearing loss.  

In conjunction with the veteran's claim for an increased 
rating, an examination by an otolaryngologist was conducted 
in July 1992.  That examiner indicated that there was no 
evidence of otitis media at that time.  

On an authorized audiological evaluation in July 1992, pure 
tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

1000
2000
3000
4000
AVERAGE
Right
35
30
55
45
41
Left
75
65
70
65
69

Speech audiometry revealed speech discrimination ability of 
94 percent in each ear.  The Chief Audiologist commented that 
the data were consistent and were felt to represent the 
organic threshold of hearing.  He stated that the right ear 
exhibited mild to moderately severe sensorineural hearing 
loss across all frequencies and that the left ear showed a 
severe to profound mixed hearing loss.  

Following the Board's Remand in March 2004, another VA 
audiometric evaluation was obtained in August 2004.  That 
examiner, however, did not report any audiometric findings, 
noting that the reliability of the test results was poor.  It 
was stated that the "veteran's responses for the left ear 
were inconsistent and not replicable despite frequent 
reinstruction.  Pulsed tone audiometry and speech awareness 
for the left ear are NOT reliable.  Non-organic hearing loss 
cannot be ruled out."  The examiner concluded that "The 
veteran presents with a severe sensorineural hearing loss for 
the right ear...  Veteran's left middle ear status requires 
otolaryngological follow-up.  Treatment may result in 
improved auditory thresholds."  

The March 2004 examiner also noted that the veteran had 
submitted an audiometric report from a private examiner, 
dated on November 10, 2003.  Although the hand-written 
portion of the report is largely illegible, the audiometric 
data are in graphical format, which the Board cannot 
interpret.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  
The data, however, appear to be very similar to those 
obtained on the March 2005 examination, below, and would 
reflect an identical rating.  

Another request for an audiometric evaluation was submitted 
and, in March 2005, the following data were obtained:  


HERTZ (CYCLES PER SECOND)

1000
2000
3000
4000
AVERAGE
Right
40
70
80
100
73
Left
100
100
105
105
103

Speech audiometry revealed speech discrimination ability of 
84 percent in the right ear and of 0 percent in the left ear.  
Subsequently, in May 2005, the examiner had an opportunity to 
review the file and stated that "The veteran's disability of 
the left ear is appropriate for standard audiometric testing 
for rating purposes.  The veteran completed the above stated 
audiometric tasks with good reliability.  The results are 
suitable for rating purposes."  

The case was referred to a VA physician for review.  The 
examiner noted that a VA otolaryngologist had recently seen 
the veteran in the outpatient clinic where he had reviewed 
the file, as well as the report of the March 2005 evaluation.  
The examiner indicated that the otolaryngologist had 
corroborated the audiologist's conclusion that the audiogram 
was appropriate and adequate for rating purposes, 
specifically stating that no additional tests were necessary.  
The otolaryngologist further indicated, however, that the 
decided difference between the veteran's ears was not 
uncommon, but that with repeated testing an accurate 
evaluation could be made, as was the case with the March 2005 
examination.  

A VA ear, nose, and throat compensation examination was 
conducted in July 2005.  The examiner indicated that the 
veteran denied having tinnitus, but did complain of constant 
ear pain.  The veteran reported having had ear infections on 
three or four occasions since the initial problem; the date 
of the last infection was unknown.  The examiner noted no ear 
discharge or infection or aural polyps and stated that the 
right (?) ear drum was sclerotic, but not perforated.  The 
examiner's diagnosis was of "chronic acute otitis media, 
currently inactive."  

Looking first at the audiometric data that were of record 
prior to June 1999, the Board observes that the criteria for 
the use of Table VIa in effect prior to June 1999 were not 
met.  The Chief of the VA Audiology Clinic did not certify 
that language difficulties or inconsistent speech audiometry 
scores made use of both puretone averages and speech 
discrimination inappropriate.  Application of the July 1992 
audiometric data to Tables VI and VII yields numeric 
designations of level I hearing in the veteran's right ear 
and level II hearing in his left ear.  Those numeric 
designations warrant a 0 percent rating.  

Therefore, the Board concludes that a compensable rating for 
the veteran's service-connected bilateral hearing loss was 
not warranted, based on the medical evidence that was of 
record prior to June 1999.  

Applying the audiometric data obtained on the March 2005 
examination to Tables VI and VII yields numeric designations 
of level III hearing for the veteran's right ear and level XI 
hearing for his left ear.  Those designations are 
commensurate with a 20 percent rating.  In light of the 
subsequent comments by the March 2005 examiner and by a VA 
physician, the previous provisions of 38 C.F.R. § 4.86(c) 
(1998) and Table VIa are not applicable.  Table VIa is 
applicable, however, under the provisions of revised 
38 C.F.R. § 4.86(a).  However, use of Table VIa yields only 
level X hearing in the left ear.  Under § 4.86(a), the 
results yielding the greater rating are to be used.  However, 
a 20 percent rating would be warranted using either level X 
or level XI hearing for the left ear.  

The RO has already assigned a 20 percent rating for the 
veteran's hearing loss, effective from the date of the March 
2005 examination.  

The veteran has not identified any medical records subsequent 
to the July 1992 examination that might be available, 
indicating treatment or evaluation for his hearing loss prior 
to November 2003.  As noted above, the private audiometric 
evaluation dated November 10, 2003, contains audiometric data 
that are almost identical to those obtained on the VA 
examination in March 2005 and that would also result in 
identical numeric designations and an identical a 20 percent 
rating.  

The Board is cognizant of the fact that the regulations 
require that an examination for hearing impairment for VA 
purposes must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  38 C.F.R. 
§ 4.85(a).  The Board cannot determine for sure whether the 
private examination was conducted by a state-licensed 
audiologist.  It appears likely from the record, however, 
that such was the case.  Resolving all doubt in this regard 
in the veteran's favor, 38 U.S.C.A. § 5107(b), the Board 
finds that the November 2003 private audiometric evaluation 
met the requirements for use in rating his hearing loss.  

Therefore, the Board concludes that a 20 percent rating is 
warranted for the veteran's bilateral hearing loss, effective 
from November 10, 2003, the date of the private examination.  

In summary, then, a compensable rating for bilateral hearing 
loss prior to November 10, 2003, is denied and a 20 percent 
rating is assigned, effective from November 10, 2003.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  
However, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  There is no 
evidence that the veteran has ever been hospitalized for 
treatment of his hearing loss since his separation from 
service.  Neither does the record reflect marked interference 
with employment.  He has submitted no evidence of excessive 
time off from work due to the disability or of concessions 
made by his employer because of his hearing loss.  There 
simply is no evidence of any unusual or exceptional 
circumstances that would take the veteran's case outside the 
norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 287 
(2000); VAOPGCPREC 6-96.  


ORDER

A compensable rating for bilateral hearing loss prior to 
November 10, 2003, is denied.  

A 20 percent rating for bilateral hearing loss is allowed, 
beginning November 10, 2003, subject to the law and 
regulations governing the award of monetary benefits.  



____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


